COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
  THE COUNTY OF EL PASO, TEXAS,                                 No. 08-18-00012-CV
                                                 §
                         Appellant,                                  Appeal from
                                                 §
  v.                                                             448th District Court
                                                 §
  JANICE BAKER,                                               of El Paso County, Texas
                                                 §
                         Appellee.                              (TC # 2016DCV1259)
                                                 §

                                       JUDGMENT

       This Court has considered this cause on the record and concludes that there was error in

the judgment. We therefore reverse the order of the court below and render judgment dismissing

the case against Appellant for want of jurisdiction. We further order that the Appellant recover

from Appellee all costs, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 31ST DAY OF MAY, 2019.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.